DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “…wherein the channel is configured so that the tension member is routed from the housing through the channel”. As a new “channel” in the spool has 
	Claims 3-7 similarly refer to “the channel” and it is unclear if these claims are referring to the channel through the housing or the channel with the spool. For further examination purposes, it will be interpreted that the “channel” recited in these claims refers to the channel in the housing.
	Claims 8-9 are thus rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silcock (GB 2,433,204 A) hereinafter '204.
 	Regarding claim 2, ‘204 teaches a reel based closure device (Abstract) comprising:
a housing (20) having an interior region and a channel (portion between 34 and 36) that extends at least partially through the housing (20) (Fig 4-5; Pg 7, Ln 23-25);
a spool (22) that is rotatably positioned within the interior region of the housing (20), the spool (22) having a channel formed therein about which a 
a tightening component (7, 29, 30) rotatably coupled with the housing (20) and operably coupled with the spool (22) so that an operation of the tightening component (7, 29, 30) causes the spool (22) to rotate within the interior region of the housing (20) to wind the tension member (42) around the central portion of the spool (22) (Fig 4-5; Pg 8, Ln 4-6);
wherein the channel is configured so that the tension member (42) is routed from the housing (20) through the channel (Fig 4-5).
Regarding claim 3, ‘204 teaches the channel is configured so that the tension member (42) is routed under the housing (20) (Fig 4).
Regarding claim 4, ‘204 teaches the channel is defined or formed on a bottom surface of the housing (20) (Fig 4).
Regarding claim 5, ‘204 teaches opposing sides of the channel have an arcuate or curved shape (Fig 4; Pg 7, Ln 27-29) (Examiner is interpreting the bearings 26, 27 to be opposing sides of the channel and that the channel extends through the bearing openings which are arcuate or curved).
Regarding claim 6, ‘204 teaches the channel is cylindrical shaped (Fig 4; Pg 7, Ln 27-29).
Regarding claim 7, ‘204 teaches the channel extends from a first side of the housing (20) to a second side of the housing (20) (Fig 4).
Regarding claim 8, ‘204 teaches the reel based closure device includes a radially extending flange (32, 34) positioned adjacent a bottom surface of the housing (20), wherein the radially extending flange (32, 34) extends at least partially around a perimeter of the housing (20) (Fig 4; Pg 8, Ln 2-4).
Regarding claim 10, ‘204 teaches a reel based closure device for tightening an article (Abstract), the reel based closure device comprising:
a housing (20) having an interior region (Fig 4-5; Pg 7, Ln 23-25), 
a spool (22) that is rotatably positioned within the interior region of the housing (20) (Fig 4-5; Pg 7, Ln 27-29); 
a tension member (42) that is coupled with the spool (22) so that the tension member (42) is windable around a central portion of the spool (22) (Fig 4-5; Pg 8, Ln 21-23) (Examiner notes the limitation “being configured…of the spool” reads on a functional limitation. As the tension member (42) is able to wind around a limb (Pg 2, Ln 23-26), the tension member is able to wind around a central portion of the spool thus meeting the claimed limitation); and
a tightening component (7, 29, 30) operably coupled with the spool (22) so that an operation of the tightening component (7, 29, 30) causes the spool (22) to rotate within the interior region of the housing (20) to wind the tension member (42) around the central portion of the spool (22) (Fig 4-5; Pg 8, Ln 4-6) (Examiner notes the invention is drawn to an apparatus and therefore “an operation…of the spool” reads on a functional limitation. As best understood, the invention does not require an operation of the tightening component to rotate the spool, however the invention must be able to complete said operation. ‘204 teaches the tightening component (7, 30) rotates the spool (22) within the interior region of the housing (Pg 8, Ln 1-6) therefore meeting the claim);
wherein the reel based closure device is configured so that a portion of the tension member (42) is routed through the housing (20) when the reel based closure device is coupled with the article (Fig 4; Pg 7, Ln 23-27); and
wherein the portion of the tension member (42) that is routed through the housing is not windable around the central portion of the spool (22) (Fig 5) (Examiner notes in Fig 5, there is a portion of the tension member inside the housing (20). As this portion is blocked by the walls of the housing, it is unable to wind around the central portion of the spool (22) thus meeting the claimed limitation).
Regarding claim 11, ‘204 teaches the reel based closure device is configured so that the portion of the tension member (42) is routed under the housing (20) when the reel based closure device is coupled with the article (Fig 4; Pg 7, Ln 23-27). 
Regarding claim 12, ‘204 teaches the housing (20) includes a channel through which the tension member (42) is inserted to route the tension member (42) under the housing (20) (Fig 4).
Regarding claim 13, ‘204 teaches the channel is defined or formed on a bottom surface of the housing (20) (Fig 4). 
Regarding claim 14, ‘204 teaches opposing sides of the channel have an
arcuate or curved shape (Fig 4; Pg 7, Ln 27-29) (Examiner is interpreting the bearings 26, 27 to be opposing sides of the channel and that the channel extends through the bearing openings which are arcuate or curved). 
Regarding claim 15, ‘204 teaches the channel is cylindrical shaped (Fig 4; Pg 7, Ln 27-29), and wherein the channel extends from a first side of the housing to a second side of the housing (Fig 4-5).
Regarding claim 16, ‘204 teaches the reel based closure device includes a
radially extending flange (32, 34) positioned adjacent a bottom surface of the housing (20), wherein the radially extending flange (32, 34) extends at least partially around a perimeter of the housing (20) (Fig 4; Pg 8, Ln 2-4).
Regarding claim 17, ‘204 teaches the reel based device includes a plurality of guide members (44) that are configured to guide the tension member (42) about a path
of an article, wherein the plurality of guide members (44) are non-removably coupled with the tension member (42) (Fig 4-5; Pg 8, Ln 21-28).
Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive. Applicant's arguments are presented in italics below followed by Examiner's response.
Silcock's device does not include a "spool having a channel formed therein about which a tension member is windable". In contrast, Silcock's device includes a ratchet wheel 22 "having longitudinal teeth 23 for engaging complementary teeth on the strap 42". Silcock, pg. 7, Ins 26-27. Accordingly, Silcock fails to teach or suggest this feature of claim 2. In addition, the formation of a channel in Silcock's ratchet wheel 22 would not enable Silcock's ratchet wheel 22 to engage the strap 42 as required. Thus, Silcock's ratchet wheel 22 cannot be modified to include a channel as recited in claim 2. Therefore, claim 2 is patentable over Silcock, as are claims 3-9, which depend therefrom.
As discussed above, ‘204 teaches the spool (22) having a channel as the spool (22) is mounted upon an axle (24). ‘204 explicitly discloses the tension member is able to wind around a limb (Pg 2, Ln 23-26) and therefore a broad reasonable interpretation is that the tension member is able to wind around the spool. The spool (22) has a channel through its center (Fig 4) and therefore the tension member is presumed to be able to wrap about the channel as well. 
The Office has identified this portion of Silcock's strap 42 as being synonymous with "the tension member that is coupled with the spool so that the tension member is windable around a central portion of the spool". See Office Action, pg. 4. Since this portion of the tension member is distinguished from "the portion of the tension member that is routed through the housing" as claimed, Silcock's strap 42 is distinguished form the "portion of the tension member that is routed through the housing". No other portion of Silcock's strap 42 is positioned within its housing and thus, Silcock's device does not include a "portion of the tension member that is routed through the housing [and] is not windable around the central portion of the spool". Therefore, claim 10 is patentable over Silcock, as are claims 11-17, which depend therefrom.
As best understood, what is required is that the tension member is windable about a central portion of the spool as recited in Lines 5-6 of claim 10 and that specifically the portion of the tension member that is routed through the housing is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726 
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726